Citation Nr: 1101061	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  08-23 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION


The Veteran (appellant) served on active duty from October 1971 
to March 1974.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In April 2009, the Veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his claim.  A 
complete transcript is of record.  In November 2009, the Board 
denied the Veteran's claim.  The Veteran appealed the denial to 
the United States Court of Appeals for Veterans Claims (Court).  
In an Order, dated in July 2010, the Court granted a Joint Motion 
to Remand of the parties, the VA Secretary and the Veteran, and 
remanded the case to the Board for readjudication consistent with 
the Motion. 

In December 2010 the Veteran forwarded to the Board a private 
medical report in support of his claim.  He indicated that he 
waived his right to have the case remanded to the RO for review 
of the newly submitted evidence.  38 C.F.R. §§ 20.800, 20.1304(c) 
(2010).  Therefore, the Board may properly consider such evidence 
in rendering its decision.


FINDINGS OF FACT

1.  The Veteran had a back injury prior to entering service and 
it did not permanently increase in severity beyond its natural 
progression during his period of active service.

2.  A back disorder clearly and unmistakably preexisted service 
and clear and unmistakable evidence that the back disability was 
not aggravated by service is shown.  

3.  Any post-service diagnosis of a back disorder is not 
attributable to service.


CONCLUSIONS OF LAW

1.  A back disorder clearly and unmistakably preexisted and was 
not aggravated by service, and the presumption of soundness at 
entry is rebutted.  38 U.S.C.A. § 1111 (West 2002).

2.  A back disorder was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.306, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in June 2006, that fully addressed all notice 
elements and was sent prior to the initial RO decision in this 
matter.  The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  

There is no allegation from the Veteran that he has any evidence 
in his possession that is needed for full and fair adjudication 
of this claim. Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied as 
to both timing and content.  

With respect to the Dingess requirements, in June 2006, the RO 
also provided the Veteran with notice of what type of information 
and evidence was needed to establish a disability rating, as well 
as notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issue on 
appeal.

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

First, the RO has obtained VA private treatment records.  And the 
Veteran was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge in 
April 2009.  

Next, specific medical examination and opinions pertinent to the 
issue were obtained.  See 38 C.F.R. § 3.159(c)(4) (2010).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA examinations and opinions 
obtained in this case are more than adequate.  The examinations 
provided adequate basis for making a determination in this claim.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  
Therefore, the available records and medical evidence have been 
obtained in order to make an adequate determination as to this 
claim.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), afaff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  



Service Connection

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military, naval, or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Additionally, service connection may be granted for 
any disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury. See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a Veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as arthritis, to a 
degree of 10 percent or more within one year from separation from 
service, such may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service. This presumption is rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Veterans are presumed to be in sound medical condition at the 
time of entry into service except for defects actually noted when 
examined for entry into service.  This presumption of soundness 
can be rebutted by clear and unmistakable evidence that the 
disability existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 
(2010).  

A preexisting disease or injury will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, but this presumption of 
aggravation can be rebutted by clear and unmistakable evidence 
that the disability was not aggravated by active service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

In this regard, service connection can be established for a 
disability which preexisted service, but was permanently 
aggravated thereby.  A pre-existing disease or injury will be 
found to have been aggravated by service only if the evidence 
shows that the underlying disability underwent an increase in 
severity; the occurrence of symptoms, in the absence of an 
increase in the underlying severity, does not constitute 
aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 
1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of the 
Veteran being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 
323 (1991).  If the disorder becomes worse during service and 
then improves due to in-service treatment to the point that it 
was no more disabling than it was at entrance into service, the 
disorder has not been aggravated by service. Verdon v. Brown, 8 
Vet. App. 529 (1996).

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the United 
States Court of Appeals for the Federal Circuit (Federal Circuit 
Court) held that the correct standard for rebutting the 
presumption of soundness requires that VA show by clear and 
unmistakable evidence that (1) the appellant's disability existed 
prior to service and (2) that the preexisting disability was not 
aggravated during service.  Generally, a preexisting injury or 
disease will be considered to have been aggravated by active 
service where there was an increase in disability during such 
service, unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease; 
however, aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis of 
all the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  See also VAOPGCPREC 3-2003.

According to 38 C.F.R. § 3.304(b) (2010), the term "noted" 
denotes only such conditions that are recorded in examination 
reports.  A history of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions but will be considered together with 
all other material evidence in determinations as to inception.  
38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 (1994).  

The Evidence

The service treatment records show that in May 1971, the Veteran 
was evaluated for his back and neck prior to military service.  
He reported having an automobile accident in August 1970 and 
alleged having an injury to his neck and low back.  He was 
treated with pain medication.  There was no radiation of pain and 
he reported pain on standing.  Examination of the cervical and 
lumbar spines was noted to be essentially negative.  He had 
normal range of motion and no neurological findings.  His 
reflexes were intact.  There was no palpable spasm and he had a 
normal gait.  The examiner stated that he saw no objective 
evidence of disability.  

On the Veteran's service entrance examination report, no low back 
disorder was noted.  His spine was reported to be normal on 
examination, and he denied a history of a bone or joint deformity 
as well as recurrent back pain.  During service the Veteran was 
treated for low back complaints.  (See, e. g., reports of July 
1972, February 1973, and January 1974).  At separation in 
February 1974, it was noted that he had recurring back pain in 
the lumbar area.  Examination of the spine was normal.  

After the Veteran's service, the record shows treatment for low 
back complaints with a private examiner in February 1997.  He 
reported having no previous treatment.  HNP, L4-5 was diagnosed.  
The Veteran reported on this initial evaluation by a private 
examiner that he had low back pain which had been present since 
his childhood.  A low back disorder is again noted in the record 
with ongoing treatment for back complaints beginning in January 
2003 when it is noted on private records that the Veteran 
complained of back discomfort.  The examiner noted that the 
Veteran did have lumbar disc disease.  A list of medical problems 
dates the onset of lumbar disc disease in 1994. 

The Veteran was examined by VA in January 2007.  The claims file 
was reviewed.  The Veteran's history was documented.  It was 
noted that the Veteran had lumbar pain prior to service but that 
he did not have any specific diagnosis or any surgery.  He stated 
that the back pain continued into service and that it worsened 
when he was picking up data cards in 1972 at the Pentagon.  He 
subsequently underwent surgery in 2003.  A report of a physical 
examination was documented.  X-rays showed degenerative disease 
of the L4-L5.  The pertinent diagnosis was, moderate lumbar 
degenerative joint disease, status post laminectomy times two.  
The examiner opined that the Veteran's condition is less likely 
than 50/50 due to his military experience.  The examiner reported 
that in looking at the file in terms of the disability, the 
Veteran did have a motor vehicle accident prior to service in 
1970, and that he started service in 1972.  It was noted that the 
Veteran stated that he had pain prior to service and that it was 
exacerbated by lifting objects at the Pentagon.  The examiner 
stated that it is possible that some of the lifting in the 
service might have caused his pain to worsen but that he did not 
think he had a specific mechanism to make his degenerative 
process worse.  He indicated that he thought that the condition 
predated his exacerbating mechanisms in the service.  

In May 2008, a VA physician offered a medical opinion as to 
whether or not the pre-service back problems were aggravated or 
permanently worsened during service.  The record was reviewed and 
the examiner noted the Veteran's history.  The examiner noted 
that the type of mechanism that the Veteran experienced during 
the military was from lifting and that he had a lumbar strain 
which he was treated for several times while in the military 
service.  The examiner noted that this certainly could have 
aggravated his condition, but not result in it permanently 
worsening the condition.  He reported that in addition, the 
Veteran was in the military from 1971 to 1974 and had surgery in 
2003 which was almost thirty years from service.  It was stated 
that it was difficult to determine whether the Veteran had a 
condition that developed over time from pre-service time or if 
this was an age-related phenomenon.  He stated that as a result, 
it is likely that the Veteran's pre-service back problems were 
aggravated by service but less likely than not that they were 
permanently worsened during service.  He went on to state that 
degenerative changes cannot be determined specifically if the 
Veteran has age-related problems with his back or if this is due 
to a specific injury.  Also it could not be determined whether or 
not these were from the car accident or from the lumbar strain.  
He said that as a result, it is less likely than not that the 
degenerative changes in the back are related to the inservice 
back complaints of lumbar strain and was not specifically caused 
by these and that it was aggravated but less likely than not that 
it was permanently worsened by the inservice episodes.  The 
examiner described the increased manifestations and stated that 
these are not attributed to the service injury.  

In a July 2008 letter, a private doctor stated that he evaluated 
the Veteran for his lumbar spine status.  He noted that he 
reviewed the information that the Veteran brought with him, which 
outlined the history of his back. The examiner noted the 1972 
injury in service as an initial injury, and also treatment after 
service in the 1980s and 1990's. The doctor found that there 
appeared to be a more than casual relationship between his 
initial injury in service in 1972 and those events leading up to 
his current status.

In November 2008, a VA physician offered an opinion. The claims 
file was reviewed. The history was noted.  It was noted that the 
Veteran had a motor vehicle accident in 1970, two years prior to 
his service and that this was when the Veteran stated his back 
pain began-prior to service.  It was noted that the Veteran 
believed that the pain worsened or was aggravated permanently 
from his active duty.  The examiner stated that after reviewing 
all of the information, he agreed with the May 2008 VA examiner 
that the Veteran's current condition is less likely than not a 
direct result of his active duty.  It was reported that the 
Veteran had a pre-existing condition prior to entering service.  
He said that the Veteran could have temporarily aggravated this 
condition; however lumbar strain should not be a permanent 
condition and it is less likely than not that the Veteran's 
military service permanently worsened his condition.  It was 
reported that the Veteran service was in the early 1970's and his 
operations were 30 years after discharge. The examiner noted that 
it was difficult to relate these conditions to one another and 
especially difficult to say that it is more likely than not that 
the active duty condition caused or led to a surgery 30 years 
later.  He noted that he did believe the Veteran's condition was 
aggravated by service, but it is less likely than not that this 
was permanent.  . It was opined that it is possible that the 
condition is genetic or age related.  The examiner reported that 
he agreed with the prior VA examiner in each of his opinions.  He 
also addressed the private examiner's letter dated in July 2008, 
and pointed out that the private examiner did not address the 
Veteran's motor vehicle accident, but rather just addresses the 
inservice report of injuring the back in 1972.  It was pointed 
out that there was no mention of the previous injury which the 
examiner believed was crucial to the Veteran's current 
condition-the fact that his condition was pre-existing.  The 
examiner stated that the lumbar strain in service is less likely 
than not to result in a diffuse degenerative disc disease. 

In a December 2010 note, a private examiner stated that the 
Veteran was seen by him and that he had reviewed the VA supplied 
military medical records.  It was noted that the Veteran was 
involved in a minor motor vehicle accident in 1970 and recovered 
without any difficulty.  It was noted that he had an intake 
physical in May 1971 without any evidence of back problems.  It 
was stated that the Veteran distinctly remembered injuring his 
back on July 5, 1972.  It was reported that he continued to have 
back pain and was taken off full duty until February 1973.  It 
was reported that he continued to have back pain with medications 
since.  The doctor stated that it was his professional opinion 
that the body of evidence points to the injury while on active 
duty as the etiology of the Veteran's continued problems and it 
is likely as not that the MVA is the source.  

The Veteran has offered a statement from a friend dated in 
December 2007, in which she states that she has known the Veteran 
since before he went into the military, and that he had no back 
problems prior to service.  She stated that when he came home his 
back became worse.  He also submitted a statement from a friend 
who is also a registered nurse.  She reported that before 
service, he had no back problems and after he was released there 
was a notable difference in him physically. She stated that he 
was protective of his back.

Discussion

The medical evidence of record clearly and unmistakably shows 
that the Veteran's back problems preexisted military service and 
clearly and unmistakably were not aggravated by military service.  

The record reflects that, based on the absence of a notation of 
back disorder at the time of the Veteran's enlistment medical 
examination, he is entitled to a presumption of soundness as to 
that disorder.  There is, however, clear and unmistakable 
evidence that the Veteran had a back injury that preexisted 
service entrance, based on the other examination and treatment 
records developed during active duty and thereafter, as well as 
the Veteran's own statements, all of which demonstrate 
preexistence.  In this case, as noted above, the service 
treatment records recorded a history of a preservice back injury.  
In addition, post-service treatment records document the same 
history provided by the Veteran.  The Board finds that the 
medical records are competent evidence that a back injury clearly 
and unmistakably preexisted service.  See Gahman v. West, 12 Vet. 
App. 406 (1999).  

The Board finds that the probative evidence constitutes clear and 
unmistakable evidence that a back injury existed prior to service 
entrance.  However, VAOPGCPREC 3-03 (July 16, 2003), has 
established that there are two steps to rebut the presumption of 
soundness at entry.  First, there must be clear and unmistakable 
evidence that a defect or injury preexisted service.  Second, 
there must be clear and unmistakable evidence that the defect or 
injury was not aggravated during service.  If both prongs are not 
met, the presumption of soundness at entry is not rebutted.



Aggravation of the Pre-existing Back Injury

The Veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain in service, reporting to 
sick call, and being placed on limited duty.  Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as 
a lay person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Competent medical evidence means evidence provided by a person 
who is qualified through education, training or experience to 
offer medical diagnoses, statements or opinions.  See Duenas v. 
Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally 
not capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain 
v. West, 11 Vet. App. 124, 127 (1998).  Thus, while the Veteran 
is competent to report what comes to him through his senses, he 
does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 
465 (1994).

However, the Federal Circuit has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay evidence.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This would include weighing the absence of contemporary medical 
evidence against lay statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court) indicated that 
varicose veins was a condition involving "veins that are 
unnaturally distended or abnormally swollen and tortuous."  Such 
symptomatology, the Court concluded, was observable and 
identifiable by lay people.  Because varicose veins "may be 
diagnosed by their unique and readily identifiable features, the 
presence of varicose veins was not a determination 'medical in 
nature' and was capable of lay observation."  Thus, the Veteran's 
lay testimony regarding varicose vein symptomatology in service 
represented competent evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.  However, 
although the Veteran is competent in certain situations to 
provide a diagnosis of a simple condition such as a broken leg or 
varicose veins, the Veteran is not competent to provide evidence 
as to more complex medical questions.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).  See Barr.

Here, the issue of aggravation does not involve a simple 
diagnosis.  See Jandreau; see also Woehlaert.  The Veteran is not 
competent to provide more than simple medical observations.  The 
current diagnosis may not be diagnosed via lay observation alone 
and the Veteran is not competent to provide a complex medical 
opinion regarding the etiology of the claimed disability, whether 
there was an increased in severity during service, or whether any 
increased was due to the natural progress of the disease.  Thus, 
the Veteran's lay assertions are not competent or sufficient to 
show whether his back disorder was aggravated during service.  

As to the lay statements submitted in support of his claim, as to 
the statement by one of his friends, while she is competent to 
report on that which she observed, she is not competent to 
determine the etiology of his current back complaints.  

There is a statement from a friend of the Veteran who is a nurse 
as well as several statements from doctors regarding the 
Veteran's back disorder.  The Board must weigh the credibility 
and probative value of the medical opinions, and in so doing, the 
Board may favor one medical opinion over the other.  See Evans v. 
West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of another when 
the Board gives an adequate statement of reasons and bases for 
doing so).  The Board must account for the evidence it finds 
persuasive or unpersuasive, and provide reasons for rejecting 
material evidence favorable to the claim.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight 
assigned to this evidence, the Board also looks at factors such 
as the health care provider's knowledge and skill in analyzing 
the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In the recent case of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008), the Court held that a claims file review, as it pertains 
to obtaining an overview of a Veteran's medical history, is not a 
requirement for private medical opinions.  A review of the claims 
file by a VA examiner, without more, does not automatically 
render the VA examiner's opinion competent or persuasive since 
the claims file is a tool to assist in familiarity for the 
physician with the claims file, and conversely a private medical 
opinion may not be discounted solely because the opining 
clinician did not review the claims file as there are other means 
by which a physician can become aware of critical medical facts, 
such as a history of treating the Veteran for an extended period 
of time and/or reviewing pertinent medical literature.  The 
relevant focus is not on whether the clinician had access to the 
claims file, but instead on whether the clinician was "informed 
of the relevant facts" in rendering a medical opinion.  Thus, 
when VA refers to facts obtained from review of the claims file 
as a basis for crediting one expert opinion over another, it is 
incumbent upon VA to point out those facts and explain why they 
were necessary or important in forming the appropriate medical 
judgment.  Certainly, the particular medical information 
contained in a claims file may have significance to the process 
of formulating a medically valid and well-reasoned opinion.  The 
Court further held that a medical opinion that contains only data 
and conclusions is not entitled to any weight and a review of the 
claims file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion comes is derived.  See 
Hernandez- Toyens v. West, 11 Vet. App. 379, 382 (1998); see also 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in 
Nieves- Rodriguez, the Court indicated that it is the factually 
accurate, fully articulated, sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed, that 
contributes probative value to a medical opinion.

In this case, the Board finds that the VA opinions are the most 
probative evidence of record.  As to the letter submitted by the 
Veteran's friend who is a nurse, she referred to no medical data 
and there is no indication that she was privy to any of the 
relevant medical facts.  Further she offered no medically based 
opinion regarding the disorder.  Having only supplied conclusions 
without anything further, no weight can be assigned to her 
findings.  

As to the private examiner's opinion in July 2008, the Board 
assigns little probative value to his findings since it was based 
on an incorrect factual premise-that being that the initial 
injury was in service without any mention of the preservice 
injury noted by the Veteran in the file.  Thus he was not 
informed of the relevant facts pertaining to this claim.  The 
December 2010 examiner's finding also has little probative value.  
While he provides that the MVA is the source of the Veteran's 
complaints and that the inservice injury was the etiology of his 
continued problems, he offers no rationale for such finding.  
None of the private clinicians offered clear rationale for the 
findings and none addressed the matter of whether any increase in 
severity in the back disorder was due to the natural progress of 
that disorder.  In sum, the medical opinions are incomplete. 

In contrast, the three VA opinions addressed the complete medical 
history.  They explained the findings and one discussed the 
differing opinion of record.  They addressed aggravation and the 
natural progression question. They provided salient facts and 
observations with supporting information.  The Board attaches the 
most probative value to the VA opinions as they are well 
reasoned, detailed, consistent with other evidence of record, and 
included an access to the accurate background of the Veteran.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for 
assessing the probative value of a medical opinion include the 
thoroughness and detail of the opinion.).  Accordingly, the VA 
opinions represent the most probative evidence of record.

The Board finds that there is clear and unmistakable evidence 
demonstrating that the preexisting back disorder was not 
aggravated by service.  As discussed in detail above, the VA 
opinions represent the most probative medical evidence of record.  
The opinions, determined that there was no permanent increase in 
the natural progression of the Veteran's back disorder during 
service.  Rather, the Veteran's disorder followed its natural 
progression.  Although private clinicians opined otherwise, the 
Board has found these opinions to be less probative due to lack 
of a complete rationale for all opinions expressed.  

In sum, the service treatment records show that the Veteran had 
back pain which was diagnosed as lumbar strain.  He continued to 
have treatment for back complaints.  However, the competent 
medical evidence, the most probative evidence, determined that 
the course of his back disorder did not represent a permanent 
increase in severity and that it had followed its natural 
progression.  There was no aggravation.  Thus, the most probative 
evidence does not establish that the underlying condition, as 
opposed to the symptoms, had worsened.

The Board has carefully reviewed the evidence of record, taking 
into account the manifestations of the disability that were 
recorded at entrance, during and subsequent to service, and has 
determined that although the Veteran had treatment during service 
for back pain, this increase was due to the natural progression 
of that disorder, and there was no aggravation of the preexisting 
back injury. 

To the extent that the Veteran contends that there was 
aggravation, as noted, the Veteran is not competent to make a 
complex medical assessment.  See Woehlaert; see also Jandreau, 
see also Barr.  Neither the Board nor the Veteran is competent to 
supplement the record with unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken them 
into account in providing a diagnosis.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).

As to a determination under 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306 of whether the Veteran's preexisting back injury was 
aggravated in service, the Board finds that the most probative 
evidence establishes that inservice worsening was due to the 
natural progress of the disorder.  The Board relies on the 
evidence as outlined above to support this determination.  
Further, since there is clear and unmistakable evidence that pre-
existing back injury at issue was not aggravated during service 
for the purpose of rebutting the presumption of soundness (38 
U.S.C.A. § 1111), it necessarily follows that such disorder was 
not, in fact, aggravated during service (38 U.S.C.A. § 1110).  
The Board has found by clear and unmistakable evidence that the 
Veteran's back disorder was not aggravated by service in order to 
rebut the presumption of soundness.  VA's General Counsel found 
that such a finding would necessarily be sufficient to rebut the 
presumption of aggravation under 38 U.S.C.A. § 1153 and 38 C.F.R. 
§ 3.306(b).  

The Board further finds that any post-service diagnosed back 
disorder is not otherwise attributable to service.  38 U.S.C.A. 
§§ 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).  Even if the Board found that the Veteran's low back 
injury did not exist prior to service, service connection on a 
direct or presumptive basis is also not warranted.  While the 
record establishes the presence of the first two elements 
necessary for service connection-current disabilities and in-
service injuries-the weight of the evidence is against the 
finding of a nexus between the Veteran's current low back 
disability and his active duty service.

The Veteran has reported a continuity of symptoms, stating that 
his back pain continued since service, but these statements must 
be weighed against the other evidence of record, including the 
lack of any objective evidence of treatment pertaining to the low 
back until 1994, when lumbar disc disease was noted in 2003 to be 
among the Veteran's problems.  This is some 20 years after the 
Veteran's separation from active duty service.  In addition, 
while the Veteran has been diagnosed with lumbar disease, the 
absence of any clinical evidence for decades after service weighs 
the evidence against a finding that the Veteran's current 
disability were present in service or in the year immediately 
after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Also weighing against the Veteran's report of a continuity of 
symptoms is the medical opinion of the May 2008 and the November 
2008 VA physicians.  After reviewing the complete claims file, 
including the Veteran's service treatment records, the VA doctors 
found that the Veteran's current disability was not related to 
his complaints of low back during service.  A full rationale was 
provided for these opinions.   

While the Veteran has may claim that his current low back 
disability is related to service, as a lay person he is not 
competent to provide an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
Veteran is competent to report observable symptomatology, such as 
back pain, but his opinion as to the cause of that symptom simply 
cannot be accepted as competent evidence.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
Having found that he is not competent to offer such an opinion, a 
discussion as to credibility is not necessary.  Further the 
private medical opinion of July 2008 relating the disorder to 
service is clearly outweighed by the VA opinions noted above.  
The private examiner offered no rationale for his finding and his 
opinion is not definitive as he stated that there merely appeared 
to be more than a casual relationship between the injury in 
service in 1972 and the current disorder.  The Board does not 
find the opinion probative because it is speculative, unsupported 
by the record and not supported by rationale.  Prejean v. West, 
13 Vet. App. 444, 448-9 (2000)

In sum, the post-service medical evidence of record shows that 
the first evidence of the Veteran's low back disability was some 
20 years after his separation from active duty service.  In 
addition, the evidence does not show that the Veteran's current 
low back disability is related to his active duty service, either 
through direct incurrence, on a presumptive basis or as a result 
of aggravation.  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claim, and it is 
therefore denied. 38 U.S.C.A. § 5107(b).

In reaching this decision, the Board has considered the doctrine 
of doubt; however, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a back disorder is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


